14-1843-cv
Ahmad v. Christian Friends of Israeli Cmtys.

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 22nd
day of April, two thousand fifteen.

PRESENT:            GUIDO CALABRESI,
                    JOSÉ A. CABRANES,
                    CHRISTOPHER F. DRONEY,
                                 Circuit Judges.


AYDA HUSAM AHMAD et al.,

                    Plaintiffs-Appellants,

                              v.                                     No. 14-1843-cv

CHRISTIAN FRIENDS OF ISRAELI COMMUNITIES et al.,

                    Defendants-Appellees.


FOR PLAINTIFFS-APPELLANTS:                            LOUIS G. ADOLFSEN (Michael F. Panayotou,
                                                      S. Dwight Stephens, Rania Shoukier, on the
                                                      brief), Melito & Adolfsen P.C., New York,
                                                      NY.

FOR DEFENDANTS-APPELLEES:                             NATHAN LEWIN, Lewin & Lewin, LLP,
                                                      Washington, DC.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Jesse M. Furman, Judge).
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiffs, a group of thirteen U.S. and non-U.S. citizens who live in the West Bank, appeal
from the District Court’s May 6, 2014 judgment granting defendants’ motion to dismiss the
amended complaint, which raised claims under the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333,
and the Alien Tort Statute (“ATS”), 28 U.S.C. § 1350, based on defendants’ financial support of
Israeli citizens in the West Bank. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        We review de novo a grant of a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6). Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232 (2d Cir. 2014). “A
pleading that states a claim for relief must contain . . . a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). “To survive a motion to dismiss, a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)).

         Upon de novo review of the record and relevant law, we conclude that the District Court, in
its thorough May 5, 2014 opinion, properly dismissed plaintiffs’ amended complaint. We agree with
that court that plaintiffs failed plausibly to allege the requisite proximate causation to state a claim
for relief under the ATA. See 18 U.S.C. §§ 2339A, 2339C; In re Terrorist Attacks on September 11, 2001,
714 F.3d 118, 123–25 (2d Cir. 2013); Rothstein v. UBS AG, 708 F.3d 82, 94–96 (2d Cir. 2013).

         Plaintiffs also failed plausibly to allege that defendants violated international law in order to
state a claim for relief under the ATS. Because we affirm on this basis, we need not address whether
the ATS confers jurisdiction over these entities. See Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111,
120 (2d Cir. 2010), aff’d on other grounds, 133 S. Ct. 1659 (2013).

                                           CONCLUSION

       We have considered all of the arguments raised by plaintiffs on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s May 6, 2014
judgment.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2